Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 1 of 10 PageID #: 457




                    EXHIBIT K
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 2 of 10 PageID #: 458


    From:              John Ryan
    To:                Jeremy Fielding
    Cc:                Clint Cowan; Daniel DeCicco; Jon Kelley; Nathan Wilcox
    Subject:           RE: East Rockaway Solicitation Plans
    Date:              Monday, June 10, 2019 12:12:53 PM


   I have concluded that I no longer can communicate with you by e-mail. Going forward, I will only
   communicate with you in-person or by telephone in a conference supervised by the Court.

   John E. Ryan, Esq.
   RYAN, BRENNAN & DONNELLY LLP
   131 Tulip Avenue
   Floral Park, New York 11001
   (516) 328-1100
   (516) 354-0814 (FAX)
   E-MAIL: jryan@rbdllp.net


   CONFIDENTIALITY NOTICE
   This email message and any attachments are confidential and may be protected by the attorney/client or other applicable
   privileges. The information is intended to be conveyed only to the designated recipient(s) of the message. If you are not
   an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
   email system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than the
   intended recipient is strictly prohibited and may be unlawful.


   From: Jeremy Fielding <jfielding@lynnllp.com>
   Sent: Monday, June 10, 2019 12:07 PM
   To: John Ryan <JRyan@RBDLLP.net>
   Cc: Clint Cowan <Ccowan@lynnllp.com>; Daniel DeCicco <ddecicco@deybllp.com>; Jon Kelley
   <jkelley@lynnllp.com>; Nathan Wilcox <n.wilcox@goaptive.com>
   Subject: Re: East Rockaway Solicitation Plans

   John:

   Can you clarify your email, please?

   I’ve set forth below our understanding that payment of the fee will lead to automatic issuance of the
   license and that there are no further submissions required. Please let me know where and how that
   understanding is wrong.

   Our intent is to comply with all constitutionally sound provisions of the licensing process. I’m just not
   aware of any other beside payment of the fee.

   Where am I wrong? What else do we need to submit? If you’ll tell me – and its constitutionally sound
   and has a basis in the town’s ordinance – we’re happy to do it.

   In short, I look forward to your clarification of the misunderstanding you reference below.

   Thanks,

   Jeremy
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 3 of 10 PageID #: 459



   .............................................................................................................................................
   JEREMY FIELDING, Partner
   Lynn Pinker Cox & Hurst
   2100 Ross Avenue
   Suite 2700
   Dallas, Texas 75201
   lynnllp.com

   Direct     214 981 3803
   Cell        972 832 8630
   jfielding@lynnllp.com

   The information contained in this communication is confidential, may be attorney-client
   privileged, may constitute inside information, and is intended only for the use of the addressee. It
   is the property of Lynn Pinker Cox & Hurst, LLP. Unauthorized use, disclosure or copying of this
   communication or any part thereof is strictly prohibited and may be unlawful. If you have received
   this communication in error, please notify us immediately by return e-mail, and destroy this
   communication and all copies thereof, including all attachments.

   Benchmark Litigation - Top 10 Litigation Boutiques in America



   From: John Ryan <JRyan@RBDLLP.net>
   Date: Monday, June 10, 2019 at 10:50 AM
   To: Jeremy Fielding <jfielding@lynnllp.com>
   Cc: Clint Cowan <Ccowan@lynnllp.com>, Daniel DeCicco <ddecicco@deybllp.com>, Jon Kelley
   <jkelley@lynnllp.com>, Nathan Wilcox <n.wilcox@goaptive.com>
   Subject: RE: East Rockaway Solicitation Plans

   You have completely misinterpreted my e-mail. As to what you understand, I have no idea.

   John E. Ryan, Esq.
   RYAN, BRENNAN & DONNELLY LLP
   131 Tulip Avenue
   Floral Park, New York 11001
   (516) 328-1100
   (516) 354-0814 (FAX)
   E-MAIL: jryan@rbdllp.net


   CONFIDENTIALITY NOTICE
   This email message and any attachments are confidential and may be protected by the attorney/client or other applicable
   privileges. The information is intended to be conveyed only to the designated recipient(s) of the message. If you are not
   an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
   email system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than the
   intended recipient is strictly prohibited and may be unlawful.


   From: Jeremy Fielding <jfielding@lynnllp.com>
   Sent: Monday, June 10, 2019 11:38 AM
   To: John Ryan <JRyan@RBDLLP.net>
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 4 of 10 PageID #: 460


   Cc: Clint Cowan <Ccowan@lynnllp.com>; Daniel DeCicco <ddecicco@deybllp.com>; Jon Kelley
   <jkelley@lynnllp.com>; Nathan Wilcox <n.wilcox@goaptive.com>
   Subject: Re: East Rockaway Solicitation Plans

   John:

   I assume from your email below that you are confirming licenses will be deemed issued by the Village
   immediately upon Aptive’s payment of the licensing fee. If I’ve misunderstood your email in any way,
   please let me know immediately.

   I will let you know once Aptive has tendered that fee to the Village clerk (which I expect will happen
   tomorrow). At that point, I would appreciate you letting town law enforcement know about the issuance
   of these permits and the Court’s ordering enjoining enforcement of the 5pm curfew.

   Thanks,

   Jeremy

   .............................................................................................................................................
   JEREMY FIELDING, Partner
   Lynn Pinker Cox & Hurst
   2100 Ross Avenue
   Suite 2700
   Dallas, Texas 75201
   lynnllp.com

   Direct     214 981 3803
   Cell        972 832 8630
   jfielding@lynnllp.com

   The information contained in this communication is confidential, may be attorney-client
   privileged, may constitute inside information, and is intended only for the use of the addressee. It
   is the property of Lynn Pinker Cox & Hurst, LLP. Unauthorized use, disclosure or copying of this
   communication or any part thereof is strictly prohibited and may be unlawful. If you have received
   this communication in error, please notify us immediately by return e-mail, and destroy this
   communication and all copies thereof, including all attachments.

   Benchmark Litigation - Top 10 Litigation Boutiques in America



   From: John Ryan <JRyan@RBDLLP.net>
   Date: Monday, June 10, 2019 at 9:57 AM
   To: Jeremy Fielding <jfielding@lynnllp.com>
   Cc: Clint Cowan <Ccowan@lynnllp.com>, Daniel DeCicco <ddecicco@deybllp.com>, Jon Kelley
   <jkelley@lynnllp.com>, Nathan Wilcox <n.wilcox@goaptive.com>
   Subject: RE: East Rockaway Solicitation Plans

   Thank you for your e-mail. It will be handled accordingly.
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 5 of 10 PageID #: 461



   John E. Ryan, Esq.
   RYAN, BRENNAN & DONNELLY LLP
   131 Tulip Avenue
   Floral Park, New York 11001
   (516) 328-1100
   (516) 354-0814 (FAX)
   E-MAIL: jryan@rbdllp.net


   CONFIDENTIALITY NOTICE
   This email message and any attachments are confidential and may be protected by the attorney/client or other applicable
   privileges. The information is intended to be conveyed only to the designated recipient(s) of the message. If you are not
   an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
   email system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than the
   intended recipient is strictly prohibited and may be unlawful.


   From: Jeremy Fielding <jfielding@lynnllp.com>
   Sent: Monday, June 10, 2019 10:03 AM
   To: John Ryan <JRyan@RBDLLP.net>
   Cc: Clint Cowan <Ccowan@lynnllp.com>; Daniel DeCicco <ddecicco@deybllp.com>; Jon Kelley
   <jkelley@lynnllp.com>; Nathan Wilcox <n.wilcox@goaptive.com>
   Subject: Re: East Rockaway Solicitation Plans

   John:

   As you know, Aptive intends to apply for solicitation licenses with the Village of East Rockaway this
   week. But, as indicated below, we cannot find any application form or other documents on the
   city’s website that we need to submit as part of that licensing process. We will be delivering a
   check to the village tomorrow for the fees associated with the 28 licenses.

   If the Village requires any other information or documents in connection with the license
   application, please let me know immediately. In doing so, please point me to the relevant sections
   of the ordinance related to those requirements. Otherwise, upon payment of the fee, we will
   assume the city has granted each representative listed below a license and we will commence
   solicitation.

   Do not hesitate to contact me if you wish to discuss further.

   Respectfully,

   Jeremy

   Sent from my iPhone

   On Jun 9, 2019, at 9:05 AM, John Ryan <JRyan@rbdllp.net> wrote:

           I decline to answer your self-serving questions until Judge Feuerstein is fully informed.
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 6 of 10 PageID #: 462



        John E. Ryan, Esq.
        RYAN, BRENNAN & DONNELLY LLP
        131 Tulip Avenue
        Floral Park, New York 11001
        (516) 328-1100
        (516) 354-0814 (FAX)
        E-MAIL: jryan@rbdllp.net


        CONFIDENTIALITY NOTICE
        This email message and any attachments are confidential and may be protected by the attorney/client or
        other applicable privileges. The information is intended to be conveyed only to the designated recipient(s)
        of the message. If you are not an intended recipient, please notify the sender immediately at
        generalinfo@rbdllp.net and delete the message from your email system. Unauthorized use, dissemination,
        distribution or reproduction of this message by anyone other than the intended recipient is strictly
        prohibited and may be unlawful.


        From: Jeremy Fielding <jfielding@lynnllp.com>
        Sent: Saturday, June 08, 2019 3:43 PM
        To: John Ryan <JRyan@RBDLLP.net>
        Cc: Clint Cowan <Ccowan@lynnllp.com>; Daniel DeCicco <ddecicco@deybllp.com>; Jon
        Kelley <jkelley@lynnllp.com>; Nathan Wilcox <n.wilcox@goaptive.com>
        Subject: Re: East Rockaway Solicitation Plans

        John:

        We have heard from the Judge. She’s entered an order. That orders enjoins
        enforcement of the curfew and bond.

        Are you saying that the Village is refusing to grant us license to solicit in the Village,
        even if we pay the fee? If so, what is the basis for this refusal?



        Jeremy

        Sent from my iPad

        On Jun 8, 2019, at 12:56 PM, John Ryan <JRyan@rbdllp.net> wrote:

                Don't assume anything. Until we hear from Judge Feuerstein, your client is not
                authorized to do undertake any soliciting in East Rockaway.

                John E. Ryan, Esq.
                RYAN, BRENNAN & DONNELLY LLP
                131 Tulip Avenue
                Floral Park, New York 11001
                (516) 328-1100
                (516) 354-0814 (FAX)
                E-MAIL: jryan@rbdllp.net
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 7 of 10 PageID #: 463




             CONFIDENTIALITY NOTICE
             This email message and any attachments are confidential and may be protected by the
             attorney/client or other applicable privileges. The information is intended to be conveyed
             only to the designated recipient(s) of the message. If you are not an intended recipient,
             please notify the sender immediately at generalinfo@rbdllp.net and delete the message
             from your email system. Unauthorized use, dissemination, distribution or reproduction of
             this message by anyone other than the intended recipient is strictly prohibited and may be
             unlawful.


             From: Jeremy Fielding <jfielding@lynnllp.com>
             Sent: Saturday, June 08, 2019 6:36 AM
             To: John Ryan <JRyan@RBDLLP.net>
             Cc: Clint Cowan <Ccowan@lynnllp.com>; Daniel DeCicco
             <ddecicco@deybllp.com>; Jon Kelley <jkelley@lynnllp.com>; Nathan Wilcox
             <n.wilcox@goaptive.com>
             Subject: East Rockaway Solicitation Plans

             John:

             In light of the Court’s grant of our TRO on Thursday, I wanted to follow up with
             you regarding Aptive’s upcoming solicitation in the Village.

             As I’m sure you are aware, the Village’s Soliciation Ordinance features a
             requirement that solicitors obtain a license to solicit in the Village (§ 171-14).
             The only condition identified for the issuance of such a license Is the payment
             of a fee ($20/year, per § 171-17) and the tendering of a bond (§ 171-16). No
             other requirements to obtain such a license are identified. Consistent with
             this, we have carefully reviewed the Village’s website and – while finding
             application forms for plenty of other licenses – have found none for
             solicitation. Accordingly, our conclusion is that a license will automatically
             issue upon payment of the $20 fee (As you are aware, the Court has enjoined
             the enforcement of the bond.)

             I wanted to write and inform you that Aptive intends to shortly begin
             solicitation within the Village. We will be seeking licenses for the following 28
             individuals:

             Hunter Brooke
             Stephen Gonzales
             Dallon Neves
             Logan Frew
             Jacob Woodward
             Bryce Ipson
             Austin Jensen
             Kyle Schauerhamer
             Dean Camarena
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 8 of 10 PageID #: 464


             Colton Hamrick
             Preston Hamrick
             Zach Stoker
             Porter Van Orden
             Miles Crabb
             Michael Jensen
             Matthew Stoker
             Kaden Brooke
             Jared Jensen
             Easton Deshler
             Jacob Taylor
             Dallin Poulson
             Jacob Archer
             Weston Poulson
             Drew Ipson
             Simon Nickerson
             Nick McCracken
             Ryan Horman
             Ivan Pietz

             On Monday, Aptive will tender a check in the amount of $560 (28 times $20)
             to the Village clerk. Upon payment of that fee, our reading of the ordinance is
             that these 28 individuals will be automatically licensed to solicit within the
             village. We intend to commence solicitation efforts shortly thereafter.
             Consistent with the Court’s TRO enjoining the enforcement of the curfew,
             Aptive intends to solicit in the town each day until dusk (thirty minutes after
             sunset).

             Please pass this information on to the Village so they are aware of our
             intentions. We trust the Village will inform law enforcement of the TRO such
             that the Village’s curfew will not be enforced against them.

             Of course, should you have any questions or wish to discuss this further, do
             not hesitate to contact me.

             Respectfully,

             Jeremy




             .............................................................................................................................................
             JEREMY FIELDING, Partner
             Lynn Pinker Cox & Hurst
             2100 Ross Avenue
             Suite 2700
             Dallas, Texas 75201
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 9 of 10 PageID #: 465


               lynnllp.com

               Direct     214 981 3803
               Cell        972 832 8630
               jfielding@lynnllp.com

               The information contained in this communication is confidential, may be
               attorney-client privileged, may constitute inside information, and is
               intended only for the use of the addressee. It is the property of Lynn
               Pinker Cox & Hurst, LLP. Unauthorized use, disclosure or copying of this
               communication or any part thereof is strictly prohibited and may be
               unlawful. If you have received this communication in error, please notify
               us immediately by return e-mail, and destroy this communication and all
               copies thereof, including all attachments.

               Benchmark Litigation - Top 10 Litigation Boutiques in America

               CONFIDENTIALITY NOTICE This email message and any attachments are
               confidential and may be protected by the attorney/client or other applicable
               privileges. The information is intended to be conveyed only to the designated
               recipient(s) of the message. If you are not an intended recipient, please notify
               the sender immediately at generalinfo@rbdllp.net and delete the message
               from your email system. Unauthorized use, dissemination, distribution or
               reproduction of this message by anyone other than the intended recipient is
               strictly prohibited and may be unlawful.
               CONFIDENTIALITY NOTICE This email message and any attachments are
               confidential and may be protected by the attorney/client or other applicable
               privileges. The information is intended to be conveyed only to the designated
               recipient(s) of the message. If you are not an intended recipient, please notify
               the sender immediately at generalinfo@rbdllp.net and delete the message
               from your email system. Unauthorized use, dissemination, distribution or
               reproduction of this message by anyone other than the intended recipient is
               strictly prohibited and may be unlawful.
         CONFIDENTIALITY NOTICE This email message and any attachments are confidential and
         may be protected by the attorney/client or other applicable privileges. The information is
         intended to be conveyed only to the designated recipient(s) of the message. If you are not
         an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and
         delete the message from your email system. Unauthorized use, dissemination, distribution
         or reproduction of this message by anyone other than the intended recipient is strictly
         prohibited and may be unlawful.
         CONFIDENTIALITY NOTICE This email message and any attachments are confidential and
         may be protected by the attorney/client or other applicable privileges. The information is
         intended to be conveyed only to the designated recipient(s) of the message. If you are not
         an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and
         delete the message from your email system. Unauthorized use, dissemination, distribution
         or reproduction of this message by anyone other than the intended recipient is strictly
         prohibited and may be unlawful.
   CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
Case 2:19-cv-03365-DRH-SIL Document 12-11 Filed 06/12/19 Page 10 of 10 PageID #: 466


    protected by the attorney/client or other applicable privileges. The information is intended to be
    conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please
    notify the sender immediately at generalinfo@rbdllp.net and delete the message from your email
    system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other
    than the intended recipient is strictly prohibited and may be unlawful.
    CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
    protected by the attorney/client or other applicable privileges. The information is intended to be
    conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please
    notify the sender immediately at generalinfo@rbdllp.net and delete the message from your email
    system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other
    than the intended recipient is strictly prohibited and may be unlawful.
    CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
    protected by the attorney/client or other applicable privileges. The information is intended to be
    conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please
    notify the sender immediately at generalinfo@rbdllp.net and delete the message from your email
    system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other
    than the intended recipient is strictly prohibited and may be unlawful.
    CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
    protected by the attorney/client or other applicable privileges. The information is intended to be
    conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please
    notify the sender immediately at generalinfo@rbdllp.net and delete the message from your email
    system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other
    than the intended recipient is strictly prohibited and may be unlawful.
    CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
    protected by the attorney/client or other applicable privileges. The information is intended to be
    conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please
    notify the sender immediately at generalinfo@rbdllp.net and delete the message from your email
    system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other
    than the intended recipient is strictly prohibited and may be unlawful.
    CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may
    be protected by the attorney/client or other applicable privileges. The information is intended to be
    conveyed only to the designated recipient(s) of the message. If you are not an intended recipient,
    please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
    email system. Unauthorized use, dissemination, distribution or reproduction of this message by
    anyone other than the intended recipient is strictly prohibited and may be unlawful.
